Exhibit 99.3 As further discussed in notes 2(a) and 6 to our consolidated financial statements herein, our consolidated financial statements for all periods presented herein have been updated to reclassify the assets and related liabilities of our natural gas gathering and processing business as held for sale and the related results of operations as discontinued operations.This filing includes updates only to the portions of Item 6, Item 7 and Item 8 of the December 31, 2011 Form 10-K that specifically relate to the reclassification of the assets and related liabilities of our natural gas gathering and processing business as held for sale and the related results of operations as discontinued operations and does not otherwise modify or update any other disclosures set forth in the December 31, 2011 Form 10-K. Item 8.Financial Statements and Supplementary Data The following financial statements of Martin Midstream Partners L.P. (Partnership) are listed below: Page Report of Independent Registered Public Accounting Firm 2 Report of Independent Registered Public Accounting Firm on Internal Controls 3 Consolidated Balance Sheets as of December 31, 2011 and 2010 4 Consolidated Statements of Operations for the years ended December 31, 2011, 2010 and 2009 5 Consolidated Statements of Comprehensive Income for the years ended December 31, 2011, 2010 and 2009 6 Consolidated Statements of Changes in Capital for the years ended December 31, 2011, 2010 and 2009 7 Consolidated Statements of Cash Flows for the years ended December 31, 2011, 2010 and 2009 8 Notes to the Consolidated Financial Statements 9 1 Report of Independent Registered Public Accounting Firm The Board of Directors Martin Midstream GP LLC: We have audited the accompanying consolidated balance sheets of Martin Midstream Partners L.P. and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in capital, comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2011.These financial statements are the responsibility of Martin Midstream’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Martin Midstream Partners L.P. and subsidiaries as of December 31, 2011 and 2010 and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Martin Midstream Partners L.P. and subsidiaries’ internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 5, 2012 expressed an unqualified opinion on the effectiveness of Martin Midstream Partners L.P. and subsidiaries’ internal control over financial reporting. /s/ KPMG LLP Shreveport, Louisiana March 5, 2012, except for the updated disclosures and reclassification of gas gathering and processing assets as held for sale and discontinued operations for all periods presented, as described in notes 2(a) and 6, as to which the date is August 21, 2012 2 Report of Independent Registered Public Accounting Firm The Board of Directors Martin Midstream GP LLC: We have audited Martin Midstream Partners L.P. and subsidiaries’ internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Martin Midstream’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control Over Financial Reporting in Item 9A(b).Our responsibility is to express an opinion on Martin Midstream’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance withgenerally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Martin Midstream Partners L.P. and subsidiaries maintained, in all respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Martin Midstream Partners L.P. and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in capital, comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2011, and our report dated March 5, 2012 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Shreveport, Louisiana March 5, 2012 3 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED BALANCE SHEETS December 31, (Dollars in thousands) Assets Cash $ $ Accounts and other receivables, less allowance for doubtful accounts of $3,021 and $2,528, respectively Product exchange receivables Inventories Due from affiliates Fair value of derivatives Other current assets Assets held for Sale — Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Goodwill Investment in unconsolidated entities — Debt issuance costs, net Other assets Assets held for Sale — $ $ Liabilities and Partners’ Capital Current installments of long-term debt and capital lease obligations $ $ Trade and other accounts payable Product exchange payables Due to affiliates Income taxes payable Fair value of derivatives Other accrued liabilities Liabilities held for sale — Total current liabilities Long-term debt and capital leases, less current maturities Deferred income taxes Fair value of derivatives — Other long-term obligations Liabilities held for sale — Total liabilities Partners’ capital Accumulated other comprehensive loss Total partners’ capital Commitments and contingencies $ $ See accompanying notes to consolidated financial statements. 4 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, 2009¹ (Dollars in thousands, except per unit amounts) Revenues: Terminalling and storage* $ $ $ Marine transportation* Sulfur services* — — Product sales: * Natural gas services Sulfur services Terminalling and storage Total revenues Costs and expenses: Cost of products sold: (excluding depreciation and amortization) Natural gas services * Sulfur services * Terminalling and storage Expenses: Operating expenses* Selling, general and administrative* Depreciation and amortization Total costs and expenses Other operating income Operating income Other income (expense): Equity in earnings of unconsolidated entities — — Interest expense ) ) ) Other, net Total other income (expense) Net income before taxes Income tax benefit (expense) Income from continuing operations Income from discontinued operations, net of income taxes Net income $ $ $ ¹ General and limited partner’s interest in net income includes net income of the Cross assets since the date of the acquisition. *Related Party Transactions Included Above Revenues: Terminalling and storage $ $ $ Marine transportation Product Sales Costs and expenses: Cost of products sold: (excluding depreciation and amortization) Natural gas services Sulfur services Expenses: Operating expenses Selling, general and administrative 5 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED STATEMENTS OF STATEMENTS OF OPERATIONS (Dollars and units in thousands, except per unit amounts) Year Ended December 31, 2009¹ Allocation of net income attributable to: Limited partner interest: Continuing operations $ $ $ Discontinued operations General partner interest: Continuing operations Discontinued operations Net income attributable to: Continuing operations Discontinued operations $ $ $ Net income attributable to limited partners: Basic: Continuing operations $ $ $ Discontinued operations $ $ $ Weighted average limited partner units - basic Diluted: Continuing operations $ $ $ Discontinued operations $ $ $ Weighted average limited partner units - diluted See accompanying notes to consolidated financial statements. ¹ General and limited partner’s interest in net income includes net income of the Cross assets since the date of the acquisition. 6 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) Year Ended December 31, (Dollars in thousands) Net income $ $ $ Changes in fair values of commodity cash flow hedges 14 Commodity cash flow hedging (gains) losses reclassified to earnings ) ) ) Changes in fair value of interest rate cash flow hedges — ) ) Interest rate cash flow hedging losses reclassified to earnings 18 Comprehensive income $
